                                                                   Case 3:16-cv-00227-MMD-WGC Document 102 Filed 05/14/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             8
                                                                 Attorneys for Ditech Financial Services LLC
                                                             9   f/k/a Green Tree Servicing LLC, and Federal
                                                                 National Mortgage Association
                                                            10
                                                                                             UNITED STATES DISTRICT COURT
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                                                     DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                            13   DITECH FINANCIAL LLC F/K/A GREEN                  Case No.: 3:16-cv-00227-MMD-WGC
                                                                 TREE SERVICING LLC AND FEDERAL
                                                            14   NATIONAL MORTGAGE ASSOCIATION,
                                                            15                 Plaintiff,
                                                                                                                   ORDER GRANTING MOTION TO
                                                            16   vs.                                               REMOVE ATTORNEY FROM
                                                                                                                   ELECTRONIC SERVICE LIST
                                                            17   STONEFIELD      II    HOMEOWNERS
                                                                 ASSOCIATION; AIRMOTIVE INVESTMENTS
                                                            18   LLC,
                                                            19                 Defendants.
                                                            20   AIRMOTIVE INVESTMENTS, LLC, a Nevada
                                                                 limited liability company,
                                                            21
                                                                               Counter-Claimant,
                                                            22
                                                                 vs.
                                                            23
                                                                 DITECH FINANCIAL LLC f/k/a GREEN TREE
                                                            24   SERVICING LLC, a Delaware limited liability
                                                                 company; FEDERAL NATIONAL MORTGAGE
                                                            25   ASSOCIATION,     a    federally  chartered
                                                                 corporation; ANA RODRIGUEZ f/k/a ANA
                                                            26   PUENTES, an individual, DOE individuals I
                                                                 through XX; and ROE CORPORATIONS I
                                                            27   through XX,
                                                            28                 Counter-Defendants.
                                                                                                               1
                                                                 53125583;1
                                                                   Case 3:16-cv-00227-MMD-WGC Document 102 Filed 05/14/20 Page 2 of 2




                                                             1   TO:          ALL PARTIES OF RECORD AND THEIR COUNSEL:

                                                             2                PLEASE TAKE NOTICE that Jared Sechrist, Esq., is no longer associated with the law firm

                                                             3   of Akerman LLP and requests that Mr. Sechrist be removed from the service list.

                                                             4                Akerman LLP continues to serve as counsel for Ditech Financial LLC f/k/a Green Tree

                                                             5   Servicing LLC and Federal National Mortgage Association in this action. All items, including, but not

                                                             6   limited to, pleadings, papers, correspondence, documents and future notices in this action should

                                                             7   continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq., and Rex D. Garner, Esq.

                                                             8                DATED this 14th day of May, 2020

                                                             9                                                   AKERMAN LLP
                                                            10                                                   /s/ Rex D. Garner, Esq.
                                                                                                                 ARIEL E. STERN, ESQ.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11                                                   Nevada Bar No. 8276
                                                                                                                 NATALIE L. WINSLOW, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            12                                                   Nevada Bar No. 12125
AKERMAN LLP




                                                                                                                 REX D. GARNER, ESQ.
                                                            13                                                   Nevada Bar No. 9401
                                                                                                                 1635 Village Center Circle, Suite 200
                                                            14                                                   Las Vegas, Nevada 89134
                                                            15                                                   Attorneys for Ditech Financial LLC f/k/a Green Tree
                                                                                                                 Servicing LLC and Federal National Mortgage
                                                            16                                                   Association
                                                            17

                                                            18                                             COURT APPROVAL
                                                            19                IT IS SO ORDERED.
                                                            20                Date: May 14, 2020.
                                                            21                                                          ___________________________________
                                                                                                                        UNITED STATES MAGISTRATE JUDGE
                                                            22                                                          Case No.: 3:16-cv-00227-MMD-WGC
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 53125583;1
